       Case: 1:19-cv-00931 Document #: 36 Filed: 05/01/19 Page 1 of 10 PageID #:109




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


     CHRISTINA CANTU,                                 )   CASE NO. 1:19-cv-00931
                                                      )
            Plaintiff,                                )
                                                      )   JUDGE HON. JOHN ROBERT
     vs.                                              )   BLAKEY
                                                      )
     BANK OF AMERICA, N.A., ET AL.                    )
                                                      )
            Defendants.                               )

                             STERLING JEWELERS INC.’S RENEWED
                         MOTION TO DISMISS FOR LACK OF JURISDICTION

           Sterling Jewelers Inc. dba Kay Jewelers (hereinafter “Sterling”) moves this Court to enter

an order, pursuant to Rule 12(b)(2) of the Federal Rules of Civil Procedure, dismissing Plaintiff

Christina Cantu’s (hereinafter “Plaintiff”) claims against it for lack of personal jurisdiction. In

support of this motion, Sterling states as follows:

I.            INTRODUCTION

           Sterling is incorporated in Delaware, its principal place of business is in Ohio and, under

controlling United States Supreme Court precedent — because Plaintiff’s claims are not directly

related to Sterling’s Illinois conduct — it is not subject to personal jurisdiction in Illinois.

Specifically, Plaintiff claims Sterling is liable for violating the Fair Credit Reporting Act (FCRA);

however, she does not establish either of the prerequisites for personal jurisdiction:

                   1)       That Sterling is “at home” in Illinois -- a requirement mandated
                            by BNSF Ry. Co. v. Tyrrell, 137 S. Ct. 1549, 1558 (2017), for
                            general jurisdiction; or,

                   2)       That Sterling’s activities in Illinois directly relate to credit
                            reporting and his FCRA claims -- which, per Bristol-Myers
                            Squibb Co. v. Superior Court of California, San Francisco Cty., 137

901508.1
      Case: 1:19-cv-00931 Document #: 36 Filed: 05/01/19 Page 2 of 10 PageID #:110



                        S. Ct. 1773, 1779-1780 (2017), is the only way to establish specific
                        jurisdiction, notwithstanding any (or how many) unrelated contacts
                        Sterling has with Illinois.

As Plaintiff cannot satisfy either test, this Court should dismiss Sterling from this case.

II.     NO PROPER BASIS FOR PERSONAL JURISDICTION HAS BEEN PLED.

        With respect to the critical parties, Plaintiff is a resident of the Northern District of Illinois.

(Amended Complaint at ¶ 4). As Plaintiff acknowledges, “[Sterling]…is headquartered in Akron,

Ohio” and, as established through public records, was incorporated in Delaware. (Amended

Complaint at ¶ 9); Corporate Disclosure Statement of Defendant Sterling Jewelers Inc. (Docket

#28 filed April 5, 2019); Ohio Secretary of State STRLJI INC. (STERLING JEWELERS INC.)

Business Details & Findings: https://businesssearch.sos.state.oh.us/?=businessDetails/473557

(last accessed April 29, 2019).

        As for her claims, Plaintiff generally asserts that Sterling, along with other Defendants,

violated the Fair Credit Reporting Act (“FCRA”) by incorrectly reporting a scheduled payment

amount in spite of an account designation of “Paid and Closed.” (Complaint at ¶ 40). Plaintiff

further alleges that Sterling failed to conduct an investigation with respect to a dispute that she

filed with Equifax. (Complaint ¶ 68). She also alleges that Sterling failed to review information

provided by Equifax, report its investigation results to Equifax and failed to modify or delete the

incorrect information. (Complaint, ¶¶ 67, 69-72). Significantly, despite over 20 paragraphs

dedicated to Sterling’s alleged misconduct, there is no allegation that any of Sterling’s conduct

that allegedly injured Plaintiff occurred in Illinois (and she cannot as such activities are handled in

its Ohio headquarters).

        Instead, despite 2 chances to create her claims, Plaintiff’s personal jurisdiction argument

can be summed up in two sentences: (1) Sterling is a furnisher of information under the FCRA

who has 45 stores in Illinois (which all have employees, advertise, and generate revenue in Illinois)

                                                    2
       Case: 1:19-cv-00931 Document #: 36 Filed: 05/01/19 Page 3 of 10 PageID #:111



and has an agent for service of process in Illinois. (Amended Complaint at ¶¶ 10-15). (2) Further,

Sterling made credit reports related to Plaintiff’s Illinois transaction. (Amended Complaint at ¶

46). As established by the Supreme Court, neither of these factors are weighed when determining

personal jurisdiction; thus, in accordance with FRCP 12(b)(2), Sterling requests dismissal of

Plaintiff claims against it. 1

III.     PER SUPREME COURT PRECEDENT, PLAINTIFF CANNOT ESTABLISH
         GENERAL OR SPECIFIC PERSONAL JURISDICTION OVER STERLING.

         Once a defendant challenges personal jurisdiction, the plaintiff then bears the burden of

establishing jurisdiction. See RAR, Inc. v. Turner Diesel, Ltd., 107 F.3d 1272, 1276 (7th Cir. 1997);

Dorf v. Ron March Co., 99 F. Supp. 2d 994, 996 (E.D. Wis. 2000). Critically, Plaintiff must

establish two jurisdictional prerequisites: (1) jurisdiction is proper under the Illinois long-arm

statute, 735 Ill. Comp. Stat. Ann. 5/2-209, and, (2) that jurisdiction must be proper under a federal

law analysis of the defendant’s due process rights. Deluxe Ice Cream Co. v. R.C.H. Tool Corp.,

726 F.2d 1209, 1212 (7th Cir. 1984); Wysnoski v. Millet, 759 F. Supp. 439, 442 (N.D. Ill. 1991).

         The Due Process Clause of the U.S. Constitution “authorize[s] . . . courts to exercise

personal jurisdiction over an out-of-state defendant if the defendant has ‘certain minimum contacts

with [the State] such that the maintenance of the suit does not offend traditional notions of fair

play and substantial justice.’” Daimler AG v. Bauman, 134 S. Ct. 746, 754 (2014) (quoting

Goodyear Dunlop Tires Operations, S.A. v. Brown, 131 S. Ct. 2846 (2011)). Courts “have

recognized two types of personal jurisdiction: ‘general’ (sometimes called ‘all-purpose’)

jurisdiction and ‘specific’ (sometimes called ‘case-linked’) jurisdiction.” Bristol-Myers Squibb

Co. v. Superior Court of California, San Francisco Cty., 137 S. Ct. 1773, 1779-1780 (2017)



1
 Sterling makes this appearance for the limited purpose of contesting personal jurisdiction and is not
voluntarily subjecting itself to jurisdiction in the Northern District of Illinois.

                                                  3
    Case: 1:19-cv-00931 Document #: 36 Filed: 05/01/19 Page 4 of 10 PageID #:112



(quoting Goodyear, 131 S. Ct. at 2846). The primary focus of a federal court’s inquiry related

to both types of jurisdiction is the defendant’s direct relationship to the forum state. See

Walden v. Fiore, 134 S. Ct. 1115, 1122 (2014); 1 Moore's Federal Rules Pamphlet § 4.12 (2018).

        In this case, general jurisdiction is lacking as Sterling is not a Illinois company, and

Plaintiff has not established that Sterling is essentially “at home” in Illinois. Next, Plaintiff

has not alleged that Sterling’s credit reporting activity — which forms the basis of her claims

— occurred in Illinois; preventing a finding of specific jurisdiction. As Plaintiff cannot make

out a prima facie showing of personal jurisdiction, his claims must be dismissed. 2

        A.       This Court Does Not Have General Jurisdiction Over Sterling As Sterling Is
                 Not From or Otherwise “At Home” In Illinois.

        The Supreme Court has established and re-established that “only a limited set of affiliations

with a forum will render a defendant amenable to” general jurisdiction in that State. Daimler, 134

S. Ct. at 760. Then, in 2017, the Supreme Court reaffirmed (8-1) that personal jurisdiction

over a corporation outside of its state of incorporation or principal place of business is proper

only in the “exceptional case.” BNSF Ry. V. Tyrrell, 137 S.Ct. 1549, 1558-59 (2017) (concluding

that the Montana state court did not have personal jurisdiction over the railroad company, even

though it operated over 2000 miles of in-state track and employed over 2000 in-state employees). 3




2
  Similarly, FRCP 12(b)(3) provides for dismissal of an action when the action is brought in an improper
venue. Further, 28 U.S.C. § 1391, the general venue statute, provides in relevant part that venue is proper
in, inter alia, “any judicial district in which any defendant is subject to the court’s personal jurisdiction with
respect to such action.” 28 U.S.C. § 1391(b)(3).
3
  The Supreme Court has relied on Perkins v. Benguet Consolidated Mining Co., 342 U.S. 437 (1952) as
the exemplary exceptional case. In Perkins, the Court “held that the Ohio courts could exercise general
jurisdiction over a Philippines company without offending due process,” because the company had ceased
its operations in the Philippines and “its president [had] moved to Ohio, where he kept an office, maintained
the company’s files, and oversaw the company’s activities,” such that “‘Ohio was the corporation’s
principal, if temporary, place of business.’” Daimler, 571 U.S. at 129-130 (discussing Perkins). Based
upon that standard, this is certainly not an “exceptional case.”

                                                        4
    Case: 1:19-cv-00931 Document #: 36 Filed: 05/01/19 Page 5 of 10 PageID #:113



        BNSF, based upon Daimler, simplified the general jurisdictional inquiry by

substantially narrowing the circumstances in which general jurisdiction will lie (and

explicitly rejected more expansive theories of general jurisdiction that had been advanced in

the past). Now, the paradigmatic forums in which a corporate defendant is “at home” are its place

of incorporation and principal place of business. Id. at 1558. 4 Here, Plaintiff has not pled any facts

establishing that Sterling is essentially at home in Illinois.

        To be sure, Sterling has multiple retail stores in Illinois, employs workers in Illinois, solicits

Illinois consumers through targeted advertisement, and permits customers to purchase items using

store-issued credit cards. However, within the context of this case involving credit reports and

investigations related to Plaintiff’s account, these facts are all unremarkable and irrelevant.

Sterling has many other retail store locations where it performs these exact same business activities

throughout the country. And “[a] corporation that operates in many places can scarcely be deemed

at home in all of them.” BNSF, 137 S.Ct. at 1559 (citing Daimler, 571 U.S. at 139 n.20 (“the

general jurisdiction inquiry does not focus solely on the magnitude of the defendant’s in-state

contacts” (internal citations omitted), rather the inquiry “calls for an appraisal of a corporation’s

activities in their entirety, nationwide, and worldwide.”).

        Sterling’s stores and business in Illinois are insufficient to establish general jurisdiction in

this credit reporting case. Sterling is incorporated in Delaware and headquartered in Ohio and

its commercial activities in Illinois, which do not involve credit reporting, are not so constant




4
 The BNSF Court further clarified that the personal jurisdiction analysis does not vary based on the type of
claim asserted or the type of business enterprise sued. Id. at 1559.


                                                     5
    Case: 1:19-cv-00931 Document #: 36 Filed: 05/01/19 Page 6 of 10 PageID #:114



and pervasive to make it “comparable to a domestic enterprise.” Daimler, 572 U.S. at 133

n.11; see also, Felland v. Clifton, 682 F.3d 665, 673 (7th Cir. 2012). Accordingly, this Court does

not have general jurisdiction over Sterling. 5

        B.      Since None of Sterling’s Conduct Related to Plaintiff’s Credit Reporting
                Claim Occurred in Illinois, Specific Jurisdiction Does Not Exist.

        Just as Daimler and BNSF set clear and simple lines to establish general jurisdiction —

none of which are crossed in this case — the United States Supreme Court’s decision in Bristol-

Myers Squibb Co. v. Superior Court of California, San Francisco Cty., 137 S. Ct. 1773 (2017)

clarifies when states are required to exercise specific jurisdiction. In Bristol-Myers, the Court

held that “to exercise specific jurisdiction over a claim there must be an ‘affiliation between

the forum and the underlying controversy, principally, [an] activity or an occurrence that

takes place in the forum State.’” Id. at 1786 (quoting Goodyear, 564 U.S. at 919 (internal

quotations omitted).

        While Plaintiff is an Illinois citizen who, presumably, bought something in one of

Sterling’s Illinois stores, this does not establish personal jurisdiction with respect to her credit-

reporting claims. As the Supreme Court counsels, if the conduct that allegedly gives rise to a claim

occurs entirely in one state “the mere fact that [this] conduct affected plaintiffs with connections

to the forum State does not suffice to authorize jurisdiction.” Walden v. Fiore, 134 S. Ct. 1115,

1125. More to the point

                This approach to the “minimum contacts” analysis impermissibly
                allows a plaintiff’s contacts with the defendant and forum to drive
                the jurisdictional analysis. …Such reasoning improperly attributes a


5
 This conclusion is further justified when considering that the Supreme Court (1) rejected a finding of
general jurisdiction in Montana over a foreign corporation that had over 2,000 miles of railroad track and
over 2,000 employees in Montana (BNSF, 137 S. Ct. at 1554, 1559) and (2) rejected general jurisdiction in
California over a foreign corporation that made $4.6 billion of sales in California in a single year (Daimler,
134 S. Ct. at 752, 761-62).

                                                      6
    Case: 1:19-cv-00931 Document #: 36 Filed: 05/01/19 Page 7 of 10 PageID #:115



               plaintiff’s forum connections to the defendant and makes those
               connections “decisive” in the jurisdictional analysis.

Id.; see also, Bristol-Myers Squibb Co. v. Superior Court of California, San Francisco Cty., 137

S. Ct. 1773, 1781 (2017). As the only connection between Sterling’s credit reporting and

investigations and Illinois is the Plaintiff and her purchase (which she does not contend was

conducted improperly), this Court does not have personal jurisdiction over Sterling and all

claims against it should be dismissed.

       Plaintiff’s amended allegations also attempt to use Sterling’s non-suit related business

within Illinois, coupled with her purported in-state injuries, to create personal jurisdiction.. No.

The Bristol-Myers Court rejected as “loose and spurious” any test purporting to determine specific

jurisdiction based upon a defendant’s unrelated contacts with a forum, as it created a “sliding

scale.” Bristol-Myers Squibb, 137 S. Ct. at 1776. Though Sterling transacts much business in

Illinois, specific jurisdiction over Sterling still does not comport with notions of Due Process

because her FCRA claim bears no connection to any contacts Sterling may have to Illinois

and “only the events that [Plaintiff] seeks to litigate in this suit are relevant to personal

jurisdiction.” Jenkins v. Burkey, 744 F. App’x 955, 957 (7th Cir. 2018) (quoting Goodyear, 564

U.S. at 919)l see also, Murray v. Cirrus Design Corp., 339 F. Supp. 3d 783, 787 (N.D. Ill.

2018)(finding that specific jurisdiction requires that a suit arise out of a defendant’s contacts with

the forum (citing Bristol-Myers Squibb, 137 S. Ct. at 1780) because, with respect to personal

jurisdiction, what matters is “the relationship among the defendant, the forum, and the litigation”

(citing Walden v. Fiore, 134 S. Ct. 1115 (2014)).

       This principle is not new. Since Int’l Shoe Co., see Shaffer v. Heitner, 433 U.S. 186, 204

(1977), the Supreme Court has made clear time and again that specific jurisdiction requires

a causal connection between the nonresident defendant’s forum conduct and the litigation.


                                                  7
    Case: 1:19-cv-00931 Document #: 36 Filed: 05/01/19 Page 8 of 10 PageID #:116



See Goodyear, 564 U.S. at 919. The bedrock for this conclusion, is that “[a] corporation’s

‘continuous activity of some sorts within a state . . . is not enough to support the demand that the

corporation be amenable to suits unrelated to that activity.’” Bristol-Myers Squibb Co. v. Superior

Court, 137 S.Ct. 1773, 1781 (2017) (quoting Int’l Shoe, 326 U.S. at 318). Thus, specific

jurisdiction must be premised on the defendant’s suit-related contacts in the forum. Bristol-

Myers, 137 S.Ct. at 1781 (quoting Goodyear, 564 U.S. at 919); see also, Murray v. Cirrus Design

Corp., 339 F. Supp. at 788.

       This was the exact conclusion reached by another Northern District of Illinois court in

Murray v. Cirrus Design Corp., 339 F. Supp. 3d 783 (N.D. Ill. 2018). There, the Court

determined that specific jurisdiction over a defendant — which was incorporated in

Wisconsin but headquartered in Minnesota — did not exist in Illinois despite Plaintiff’s

argument that the Defendant (1) conducted much business in Illinois; (2) committed a tort

in Illinois; and (3) should have expected to be hauled into an Illinois court. Id. at 787. Citing

Bristol-Myers Squibb and Walden, the Murray Court rejected each of these arguments. Moreover,

when faced with an argument that Illinois’s long-arm statute should control, the court eviscerated

that argument:

                 Defendant’s suit-related conduct took place not in Illinois, but in
                 Minnesota. Even if defendant did commit a tort in Illinois, Illinois
                 does “not consider [its] long-arm statute separately from federal due
                 process concerns”—and if anything, “due process protection under
                 the Illinois long-arm statute may be greater than federal due process
                 protections.” Russell v. SNFA, 2013 IL 113909, 987 N.E.2d 778,
                 785-86, 370 Ill. Dec. 12 (Ill. 2013). Thus, an exercise of jurisdiction
                 that violates federal due process likely also violates Illinois due
                 process. And even if all that were not so, exercising jurisdiction
                 must be independently consistent with due process under the United
                 States Constitution. See, e.g., Bristol-Myers Squibb, 137 S. Ct. at
                 1779 (citing cases).

Murray v. Cirrus Design Corp., 339 F. Supp. at 788.


                                                   8
      Case: 1:19-cv-00931 Document #: 36 Filed: 05/01/19 Page 9 of 10 PageID #:117



        While Sterling’s jewelry business in Illinois may be sufficient to subject it to claims related

to its Illinois activities — such as employment, injured worker, or damaged personal property

claims — nothing about Sterling’s in-state business is sufficient to permit the court to assert

specific jurisdiction over Plaintiff’s FCRA claims because Sterling has no credit reporting

activities in Illinois. 6 Plaintiff alleges that Sterling furnished inaccurate and misleading credit

report information to consumer reporting agencies, and failed to investigate such disputed

inaccuracies. (Complaint ¶¶ 15, 24, 29, 44 - 46). However, Plaintiff does not allege that any of

these supposed inaccurate reporting activities or unlawful investigations took place in Illinois. Nor

could he, as Sterling is headquartered in Ohio where any such activities would occur.

        Accordingly, as the exercise of jurisdiction over an out-of-state defendant because of

conduct unconnected to the litigation would “offend traditional notions of fair play and substantial

justice,” Int’l Shoe, 326 U.S. at 316, this Court should dismiss claims against Sterling.

IV.     CONCLUSION

        Over multiple opinions, the Supreme Court has clearly established that: (1) general

jurisdiction is almost entirely limited to where the corporation is incorporated or principally

conducts its business and, (2) specific jurisdiction only exists when the defendant’s contacts with

the forum caused the plaintiff’s alleged injuries. Here, (1) Sterling is not at home in Illinois and

(2) none of its Illinois business activities gave rise to any credit reporting claims; thus, (3) this

Court does not have personal jurisdiction over Sterling and should dismiss it from this case.




6
  Even though Plaintiff happened to purchase an item at an Illinois retail store using a credit card, this
contact is so “random, fortuitous, [and] attenuated” from Plaintiff’s injuries to support a court exercise of
specific jurisdiction over Plaintiff’s FCRA claims against Sterling. See Burger King v. Rudzewicz, 471 U.S.
462, 475 (1984); see also Walden v. Fiore, 134 S.Ct. 1115, 1123 (2014).

                                                     9
   Case: 1:19-cv-00931 Document #: 36 Filed: 05/01/19 Page 10 of 10 PageID #:118



                                              Respectfully submitted,

                                              /s/ Richik Sarkar
                                              Richik Sarkar (Ohio Bar No. 0069993)
                                              McGlinchey Stafford, PLLC
                                              The Van Aken District
                                              3401 Tuttle Road, Suite 200
                                              Cleveland, OH 44122
                                              Tel: (216) 378-4994/Fax: (216) 803-9701

                                              Counsel for Defendant Sterling Jewelers Inc. dba
                                              Kay Jewelers.




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and accurate copy of the foregoing Sterling

Jewelers Inc.’s Renewed Motion to Dismiss for Lack of Personal Jurisdiction was filed on May 1,

2019. Notice of this filing will be sent by operation of the Court’s electronic filing system.


                                              /s/ Richik Sarkar
                                              Richik Sarkar (Ohio Bar No. 0069993)




                                                 10
